Citation Nr: 1737997	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  15-42 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hand disability, to include as secondary to service-connected disease or injury.

2.  Entitlement to service connection for a left leg disability, to include as secondary to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1945 to December 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2016, the Board denied the claims on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a May 2017 Order, the Court remanded the case to the Board for action consistent with an April 2017 Joint Motion for Partial Remand (JMPR).

In August 2017, the Board received additional medical evidence from the Veteran.  Accompanying this evidence, the Veteran completed a form and marked a box requesting that his case be remanded to the Agency of Original Jurisdiction (AOJ) for review of the additional evidence that he submitted.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  As will be outlined, the Veteran's claims are being remanded and thus the AOJ will have the opportunity to review the newly submitted evidence in the first instance, in accordance with the Veteran's request. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Left Hand Disability

In an August 2016 decision, the Board denied entitlement to service connection for a left hand disability, to include as secondary to service-connected disease or injury.  As noted in the Introduction, this decision was appealed to the Court and was remanded to the Board for action consistent with an April 2017 JMPR.  As referenced, the Veteran submitted medical evidence in August 2017, specifically an August 2017 private medical note from Dr. E.C., and the Veteran requested that such evidence by initially reviewed by the AOJ.  As a result of the Veteran's request, remand is required.  On remand, the AOJ should review and consider the new evidence submitted by the Veteran in August 2017.  If entitlement to service connection is not warranted for a left hand disability following such consideration, the additional development discussed below must be conducted.

Substantively, the August 2017 private medical note included an impression that the Veteran "has arm and hand paresthesia probably due to both cervical radiculopathy and carpal tunnel syndrome.  Seems this may be related to fall as he reports this is when symptoms commenced."  In the August 2016 Board decision, entitlement to service connection was granted for degenerative arthritis of the cervical spine.  The Board also notes that June 2013 EMG and NCS testing results (contained in VA treatment records) were noted as consistent with "[b]ilateral median neuropathies at the wrists superimposed upon primarily sensory, axonal peripheral neuropathy" and that a June 2013 VA treatment note referenced the results of such tests as showing "bilateral carpal tunnel syndrome as well as peripher[]al neuropathy."  In the Veteran's November 2015 VA Form 9 (Appeal to [the Board]), he stated that "I am in constant pain from my neck radiating down through my shoulder, arm down to my finger tips" and "[m]y symptoms are consistent with that of non-fracture neck injuries that damage the nervous system by irritating nerve roots."  

The Board notes that a prior September 2014 VA opinion (included as part of a Peripheral Nerves Conditions Disability Benefits Questionnaire (DBQ)) was obtained that addressed the issue of secondary service connection as related to service-connected knee disabilities and that such only addressed a nonspecific mild sensory deficit, and not other disabilities referenced by the record, to include carpal tunnel syndrome, radiculopathy and neuropathy.  In light of the Veteran's contention and the medical evidence, a VA opinion must be obtained that addresses the issue of secondary service connection as related to the service-connected neck and bilateral knee disabilities that considers left hand disabilities referenced by the record of carpal tunnel syndrome, radiculopathy and neuropathy.

Turning to the JMPR, it stated "[w]ith regards to the left hand disability, the Board failed to address a reasonably raised theory of entitlement for service connection on a secondary basis."  The JMPR referenced that the Board granted entitlement to service connection for left shoulder arthritis in the August 2016 decision and stated that "[e]vidence before the Board included a 2013 private physician's note in which the physician indicated that (1) pain in [Veteran's] left arm, wrist, and hand (2) and peripheral numbness in his left arm were due to degenerative changes in [Veteran's] left shoulder."  The Board notes that that the referenced 2013 private physician's note (dated June 2013 from Dr. R.W.) referenced "an x-ray of the shoulder that showed moderate to advanced degenerative changes," stated that the Veteran "is also experiencing pain that goes down his left arm, into his left wrist, and into his hand," that "[i]t is my suspicion that [the Veteran] has nerve damage secondary to the problem noted above causing neuropathy," that "I am not going to treat that now since I think it is secondary to the current problem" and that "I think that [the Veteran] also has the same issue with peripheral numbness in that left arm."  The JMPR further stated that "[d]espite this evidence, the Board failed to consider the possibility that [Veteran's] left hand disability may be due to or the result of the degenerative arthritis in his left shoulder."  

Upon review, in light of the JMPR, the VA opinion requested on remand must also address the issue of secondary service connection as related to the service-connected left shoulder disability.

Left Leg Disability

In an August 2016 decision, the Board denied entitlement to service connection for a left leg disability, to include as secondary to service-connected disease or injury.  The Board's discussion focused primarily on the left leg disability of a left gluteus muscle tear.  As noted in the Introduction, this decision was appealed to the Court and was remanded to the Board for action consistent with an April 2017 JMPR.  The JMPR stated that the Board committed two errors as to this issue.  The JMPR stated that "[t]he first error is the Board's failure to address the reasonably raised issue of whether [Veteran's] left gluteal muscle tear was caused or aggravated by his service-connected knee disabilities by virtue of his inertia resulting therefrom."  The JMPR referenced a September 2014 opinion (included as part of a Hip and Thigh Conditions DBQ) that "stated that [Veteran's] left gluteus tear and left hip degenerative joint disease were part of the aging process and 'deconditioning.'"  The JMPR also stated that "[m]edical evidence suggests that [Veteran's] lack of activity is attributable, at least in part, to his service-connected bilateral knee disabilities," with citation made to May and August 2015 VA treatment notes.  The JMPR further stated that "[i]f [Veteran's] inactivity is due to his knee disabilities, then his 'deconditioning' may also be due to his knee disabilities, such that service connection for his left gluteus tear may be supported."  

In review, the JMPR found that "[m]edical evidence suggests that [Veteran's] lack of activity is attributable, at least in part, to his service-connected bilateral knee disabilities" and the April 2014 VA opinion stated that the Veteran's left gluteus tear was "part of the...aging process and deconditioning."  In light of the JMPR, the relevant remaining issue is whether the Veteran's service-connected knee disabilities caused "deconditioning," as referenced by the September 2014 VA opinion.  This is a medical issue that the Board is not competent to address and accordingly, remand is required for a VA opinion that addresses such.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

As noted, the JMPR referenced two errors as to this issue.  As to the second error, the JMPR stated that "[t]he Board also failed to adequately address [Veteran's] left leg conditions other than a gluteal tear.  See Clemons v. Shinseki, 23 Vet.[]App. 1 (2009)."  The JMPR referenced that the Veteran's November 2013 claim was "for a left hip injury and left leg pain secondary to a service-connected disease or injury."  The JMPR also cited to March and May 2015 VA treatment notes that referenced neuropathy, radiculopathy and left foot drop.  The Board notes that the referenced May 2015 VA treatment note was a neurology note that referenced a "[history] of left foot drop, L5 radiculopathy, and EMG showing distal symmetric axon motor neuropathy" and that included an assessment of "[n]europathy...no clear etiology."  An addendum to this note by an attending doctor stated that "[t]he clinical exam[]ination is best explained by the presence of a diffuse polyneuropathy with superimposed left peroneal neuropathy... There is no history or examination finding to support an L5 radiculopathy."  The JMPR further stated that "[d]espite [the Veteran's] express claim and the above evidence, the Board failed to address the foregoing evidence indicating two or more separate leg conditions and whether additional development was required, including a medical examination."  

The Board notes that a prior September 2014 VA opinion (included as part of a Hip and Thigh Conditions DBQ) was obtained that addressed the issue of secondary service connection as related to service-connected knee disabilities, but the provided opinion only address the left gluteal muscle tear and not the neurological disabilities referenced by the JMPR.  Upon review, in light of the JMPR, the Board finds that remand is required to obtain a VA opinion that addresses the issue of secondary service connection as related to service-connected knee disabilities that considers neurological disabilities, such as neuropathy and radiculopathy.

In addition, the JMPR quoted a May 2015 VA neurology treatment note as stating "[d]uring a fall 3 years ago [the Veteran] injured his hip and developed foot drop on the left as well as L5 radiculopathy."  The JMPR additionally noted in a footnote that "[w]hile not a matter of agreed error, the Board should also discuss on remand the possibility that [the Veteran's] left leg conditions may be due to or the result of the left hip osteoarthritis."  In light of the JMPR, the VA opinion requested on remand must also address the issue of secondary service connection as related to the service-connected left hip disability.

Outstanding Records

Finally, while on remand, outstanding VA treatment records must be obtained (the most recent VA treatment records of record are dated in September 2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)
1.  Obtain outstanding VA treatment records (the most recent VA treatment records of record are dated in September 2015).

2.  Review and consider the new evidence submitted by the Veteran in August 2017, specifically the August 2017 private medical note from Dr. E.C. that included an impression that stated that the Veteran "has arm and hand paresthesia probably due to both cervical radiculopathy and carpal tunnel syndrome.  Seems this may be related to fall as he reports this is when symptoms commenced."  

If entitlement to service connection is not warranted for a left hand disability following such consideration, obtain a VA opinion with respect to the Veteran's claim for entitlement to service connection for a left hand disability.  If the medical professional determines that additional examination of the Veteran is necessary to provide an adequate opinion, such examination must be scheduled.  

The medical professional must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that a left hand disability, to include carpal tunnel syndrome, radiculopathy and/or neuropathy, is due to or caused by the Veteran's service-connected neck disability, left shoulder disability and/or bilateral knee disabilities (to include as due to a fall in 2011 reportedly caused by such disabilities).

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that a left hand disability, to include carpal tunnel syndrome, radiculopathy and/or neuropathy, has been aggravated (i.e., increased in severity) by the Veteran's service-connected neck disability, left shoulder disability and/or bilateral knee disabilities (to include as due to a fall in 2011 reportedly caused by such disabilities).

While review of the entire claims folder is required, attention is invited to the August 2017 private medical note from Dr. E.C., which included an impression that stated that the Veteran "has arm and hand paresthesia probably due to both cervical radiculopathy and carpal tunnel syndrome.  Seems this may be related to fall as he reports this is when symptoms commenced."  Additional attention is invited to the June 2013 private medical note from Dr. R.W., which was cited in the April 2017 JMPR and discussed further in the body of the remand.

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

3.  Obtain a VA opinion with respect to the Veteran's claim for entitlement to service connection for a left leg disability.  If the medical professional determines that additional examination of the Veteran is necessary to provide an adequate opinion, such examination must be scheduled.  

The medical professional must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected bilateral knee disabilities caused deconditioning, as referenced by the September 2014 VA opinion included as  part of the Hip and Thigh Conditions DBQ (see the body of the remand and the JMPR for further context as to this issue).  

While review of the entire claims folder is required, the medical professional's attention is invited to May and August 2015 VA treatment notes, which were quoted by the April 2017 JMPR in support of the statement that "[m]edical evidence suggests that [Veteran's] lack of activity is attributable, at least in part, to his service-connected bilateral knee disabilities."

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that a left leg disability, to include a neurological disability such as neuropathy and/or radiculopathy, is due to or caused by the Veteran's service-connected bilateral knee disabilities (to include as due to a fall in 2011 reportedly caused by such disabilities) and/or left hip disability.

c.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that a left leg disability, to include a neurological disability such as neuropathy and/or radiculopathy, has been aggravated (i.e., increased in severity) by the Veteran's service-connected bilateral knee disabilities (to include as due to a fall in 2011 reportedly caused by such disabilities) and/or left hip disability.

While review of the entire claims folder is required, the medical professional's attention is invited to the May 2015 VA treatment note quoted by the JMPR that stated that "[d]uring a fall 3 years ago [the Veteran] injured his hip and developed foot drop on the left as well as L5 radiculopathy."

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

4.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




